 In the Matter of CENTRAL GREYHOUND LINES, INC.andAMALGAMATEDASSOCIATION OF STREET, ELECTRIC RAILWAY, AND MOTOR COACH Em-PLOYEES OFAMERICA (AFL)Case No. 8-R-1338.-Decided March 15, 1944Bowenc iBowen,byCllr. Ivan Bowen,of Minneapolis,Minn., for theCompany.Mr. E. L. Oliver,of Washington, D. C., for the Amalgamated.Mr. Wayland K. Sullivan,of Cleveland, Ohio, for theInterstate.Mr. Wallace E. Royster,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Amalgamated Association of Street,Electric Railway, and Motor Coach Employees of America (AFL),herein called the Amalgamated, alleging that a question affecting com-merce had arisen concerning the representation of certain employeesof Central Greyhound Lines, Inc., Cleveland, Ohio, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon clue notice before Louis Plost, Trial Examiner-Said hearing was held at Cleveland, OJ io, on January 18, 1944. TheCompany, the Amalgamated, and Interstate Motor Coach EmployeesAssociation, Inc., herein called the Interstate, appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.TIIE BUSINESSOF THE COMPANYCentral Greyhound Lines, Inc., is a Delaware corporation withNew York and Indiana subsidiaries, namely, Central Greyhound Lines,.Inc., of New York, and Central Greyhound Lines, Inc., of Indiana-55 N. L.R. B, No. 93.504 CENTRAL GREYHOUND LINES, INC.505The Company stipulated that for the purpose of this proceeding itmay be regarded as constituting a single employer.The Company isengaged from its headquarters in Cleveland, Ohio, in transportingpassengers, mail, express, and newspapers, for hire under regularlypublished tariffs, through Massachusetts, New York, Pennsylvania,Ohio, Indiana, Michigan, and Illinois.The consolidated gross reve-nues of the Company for the year ending October 31, 1943, were inexcess of $9,000,000, and the Company's total consolidated assets onOctober 31, 1943, were in excess of $12,000,000.For the safe and regular operation of its busses, the Company maintains garages and repairshops in various cities along its routes.The Company concedes andwe find that it is engaged in commerce within the meaning of theNational Labor Relations Act.II.THE ORGANIZATIONS INVOLVES)Amalgamated Association of Street, Electric Railway, and MotorCoach Employees of America is a labor organization affiliated withthe American Federation of Labor, admitting to membership em-ployees of the Company.InterstateMotor Coach Employees Association, Inc., is an incor-poratedunaffiliated labor organization, admitting to membership enI-ployees of the Company.Ili.THE QUESTION CONCERNING REPRESENTATIONOn October 12, 1943, the Amalgamated requested recognition of theCompany as exclusive bargaining representative of all the Company'smaintenance employees.The Company refused to extend recognitionuntil the Amalgamated is certified as such representative by theBoard.For several years the Amalgamated has been the exclusive bargain-ing representative of drivers and terminal employees of the Companyin a system-wide unit, and for the same period has been recognizedby the Company as representative of its members among the Com-pany's maintenance employees.The latest contract between the Com-pany and the Amalgamated covering the employees mentioned aboveexpired October 31, 1943, and another contract is in the process ofnegotiation.The Interstate has been recognized by the Company for severalyears as exclusive bargaining representative of the Company's main-tenance employees on the New York lines.As of December 1, 1940,the Company and the Interstate entered into a closed-shop contractcovering such employees.The term of the contract was for 1 yearand thereafter fromyear to year in the absence of notice of termina- 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion 60 days prior to any anniversary date.No such notice has beengiven; the Company and the Association assert that the contract isstill in effect and constitutes a bar to this proceeding.The Amalgamated contends that the Interstate contract should notbe given effect so as to bar an investigation of representatives for main-tenance employees along the New York lines for the reason that theAmalgamated has actually bargained for such employees with theCompany without protest or exception by Interstate, and that infer-entially Interstate has abandoned its claim to represent such em-ployees.The record does not so convince us. The Interstate contractappears to be still in full force and effect and the record does notsupport the allegations of the Amalgamated that it has bargainedfor maintenance employees of the New York. lines. Since, as notedabove, the claim of the Amalgamated was made on October 12, 1943,49 days before the anniversary date of the Interstate contract, we findthat such claim was not timely.When neither the Company nor theInterstate gave notice of termination 60 days prior to the latest anni-versary date of the Interstate contract, the contract by its terms wasautomatically renewed for another year and under the settled policyof the Board constitutes a bar to a present investigation of representa-tives pertaining to the maintenance employees on the Con-mpany's NewYork linesA statement of the Field Examiner, introduced into evidence at thehearing, indicates that the Amalgamated represents a substantialnumber of employees among the maintenance workers of the Com-pany.'We find that a question affecting commerce has arisen concerningthe representation of maintenance employees of the Company otherthan those employed on the New York lines within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT THEY DETERMINATION OF REPRESENTATIVESThere is no essential controversy among the parties regarding in-clusions and exclusions from the bargaining unit.Actually theAmalgamated does not seek certification as bargaining representativeof the maintenance employees in a separate bargaining unit.As notedabove, the Amalgamated has been recognized by the Company for aperiod of years as exclusive bargl4i ning representative of the companydrivers and terminal employees in a system-wide unit.The Amalgam-'SeeMatter of Hill B,Inc, Divisionof Irwin ifloons,Partners, doingbusinessunder'the assumednameofIritrn if Lyons,40 N L R B 3462The FieldExaminerstated that the Amalgamated submittedapplication-foranemhershipcardsbearing apparentlygenuine original signatures m hich indicate thatover 65 percentof the Company's maintenanceemployeesaie membersof theAmalgamated. CENTRAL GREYHOUND LINES, INC."O7ated seeks here to be designated also as exclusive bargaining rep-resentative for the maintenance employees and, if successful, to in-clude the maintenance employees in the system-wide unit it alreadyrepresents.We are of the opinion and find that the maintenance employeesmay appropriately constitute a part of the unit of drivers and termi-nal employees already represented by the Amalgamated. In the ab-sence of any question concerning representation among the employeesin the driver and terminal workers unit, we shall direct an electionamong the maintenance employees only. If the maintenance em-ployees select the Amalgamated as their bargaining representative,they will have indicated their desire to be included in the unit withthe drivers and terminal employees and will be a part of such unit.Accordingly, we shall direct that the question concerning repre-sentation which has arisen be resolved by means of an election by secretballot among the maintenance employees of the Company, includ-ing cardex employees but excluding maintenance employees and cardexemployees on the New York lines and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion.Those eligible to vote in the election which we shall direct shallbe the employees of the Company, as described above, who were em-ployed during the pay-roll period immediately preceding the date ofthe Direction of Election herein, subject to the limitations and addi-tions set forth in the Direction.The Regional Director is herebyauthorized to conduct the election by mail, either in whole or in part.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Central Grey-hound Lines, Inc., Cleveland, Ohio, an election by secret ballot shallbe conducted as early as possible, but, not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Eighth Region, acting in this matteras agent for the National Labor Relations Board, and subject to Ar-ticle III, Sections 10 and 11, of said Rules and Regulations, among themaintenance employees of the Company in the group below, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily JogDECISIONS Or NATIONAL LABOR RELATIONS BOARDlaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election:All maintenance employees of the Company, including cardex em-ployees, but excluding maintenance employees and cardex employeeson the New York lines and supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, to deter-mine whether or not they desire to be represented by AmalgamatedAssociation of Street, Electric Railway, and Motor Coach Employeesof America (AFL), for the purposes of collective bargaining.MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Direction of Election,